UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF NORTH CAROLINA
ASHEVILLE DIVISION

NO. 1:18-CR-00092-MR-DLH

UNITED STATES OF AMERICA )
) ORDER CONTINUING
v. ) DOCKET CALL/ TRIAL
)
JAMES E. MACALPINE, )
Defendant. )

Upon motion of the Defendant, without objection from the United States, and for good
cause shown, the Docket Call/Trial in this matter, presently scheduled for the Court’s November

7, 2018 at 9:00 a.m. term of criminal court, is hereby ORDERED CONTINUED to

 

. Furthermore, the Pretrial Conference, presently scheduled

 

for Tuesday, November 6, 2018 at 2:00 p.m. will be held at that time.

The ends of justice served by the motion and Order outweigh the interests of the public
and Defendant in a speedy trial and, therefore, any period of delay occasioned by the granting of
this motion is hereby excluded from calculation under the Speedy Trial Act pursuant to 18
U.S.C. §3161(h)(8)(A).

This, the day of November, 2018.

 

Case 1:18-Cr-00092-I\/|R-WCI\/| Document 28-1 Filed 11/01/18 Page 1 of 1

